ICJ_160_NuclearDisarmament_MHL_GBR_2015-06-19_ORD_01_NA_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                       (MARSHALL ISLANDS v. UNITED KINGDOM)


                               ORDER OF 19 JUNE 2015




                                   2015
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                          (ÎLES MARSHALL c. ROYAUME-UNI)


                            ORDONNANCE DU 19 JUIN 2015




3 CIJ1081.indb 1                                              26/04/16 09:11

                                               Official citation :
                           Obligations concerning Negotiations relating to Cessation
                           of the Nuclear Arms Race and to Nuclear Disarmament
                         (Marshall Islands v. United Kingdom), Order of 19 June 2015,
                                          I.C.J. Reports 2015, p. 577




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                         (Iles Marshall c. Royaume-Uni), ordonnance du 19 juin 2015,
                                            C.I.J. Recueil 2015, p. 577




                                                                                 1081
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157273-5




3 CIJ1081.indb 2                                                                            26/04/16 09:11

                                                     19 JUNE 2015

                                                         ORDER




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                    (MARSHALL ISLANDS v. UNITED KINGDOM)




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                        (ÎLES MARSHALL c. ROYAUME-UNI)




                                                     19 JUIN 2015

                                                   ORDONNANCE




3 CIJ1081.indb 3                                                    26/04/16 09:11

                                                                                          577




                                COUR INTERNATIONALE DE JUSTICE

                                                 ANNÉE 2015                                           2015
                                                                                                     19 juin
                                                  19 juin 2015                                     Rôle général
                                                                                                     no 160

            OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                   CONCERNANT LA CESSATION
              DE LA COURSE AUX ARMES NUCLÉAIRES
                 ET LE DÉSARMEMENT NUCLÉAIRE
                                  (ÎLES MARSHALL c. ROYAUME‑UNI)




                                              ORDONNANCE


                     Le président de la Cour internationale de Justice,
                     Vu l’article 48 du Statut de la Cour et l’article 79 de son Règlement,

                    Vu la requête enregistrée au Greffe de la Cour le 24 avril 2014, par
                 laquelle la République des Iles Marshall a introduit une instance contre le
                 Royaume‑Uni de Grande‑Bretagne et d’Irlande du Nord à raison de
                 manquements allégués à des obligations concernant la cessation de la
                 course aux armes nucléaires à une date rapprochée et le désarmement
                 nucléaire ;
                    Considérant que, à la suite d’une réunion que le président de la Cour a
                 tenue avec les représentants des Parties le 11 juin 2014, la Cour, eu égard
                 aux vues exprimées par les Parties, a, par ordonnance du 16 juin 2014,
                 fixé au 16 mars 2015 et au 16 décembre 2015, respectivement, les dates
                 d’expiration des délais pour le dépôt d’un mémoire de la République
                 des Iles Marshall et d’un contre‑mémoire du Royaume‑Uni de
                 Grande‑Bretagne et d’Irlande du Nord ;
                    Considérant que le mémoire de la République des Iles Marshall a été
                 déposé le 16 mars 2015 ; que le 15 juin 2015, soit dans le délai de trois
                 mois prévu au paragraphe premier de l’article 79 du Règlement, le
                 ­Royaume‑Uni de Grande‑Bretagne et d’Irlande du Nord, se référant à

                                                                                               4




3 CIJ1081.indb 137                                                                                       26/04/16 09:11

                         armes nucléaires et désarmement (ordonnance 19 VI 15)               578

                 cette disposition, a soulevé certaines exceptions préliminaires en l’affaire ;
                 et que celles‑ci ont immédiatement été communiquées à la République des
                 Iles Marshall ;
                    Considérant qu’en conséquence, en vertu des dispositions du para-
                 graphe 5 de l’article 79 du Règlement, la procédure sur le fond est sus­
                 pendue et qu’il échet de fixer un délai dans lequel le demandeur pourra
                 présenter un exposé écrit contenant ses observations et conclusions sur les
                 exceptions préliminaires ;
                    Considérant que l’instruction de procédure V dispose que le délai pour
                 la présentation d’un exposé écrit sur des exceptions préliminaires ne devra
                 en général pas excéder quatre mois à compter de la date de présentation
                 desdites exceptions ;
                    Considérant que, par lettre datée du 17 juin 2015, le coagent de la
                 République des Iles Marshall a demandé que le demandeur puisse bénéfi-
                 cier, aux fins de la présentation de son exposé écrit, des quatre mois pré-
                 vus par l’instruction précitée ; et qu’il y a lieu d’accueillir cette demande,

                   Fixe au 15 octobre 2015 la date d’expiration du délai dans lequel la
                 République des Iles Marshall pourra présenter un exposé écrit contenant
                 ses observations et conclusions sur les exceptions préliminaires soulevées
                 par le Royaume‑Uni de Grande‑Bretagne et d’Irlande du Nord ;
                     Réserve la suite de la procédure.

                    Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le dix-neuf juin deux mille quinze, en trois exemplaires,
                 dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                 mis respectivement au Gouvernement de la République des Iles Marshall
                 et au Gouvernement du Royaume‑Uni de Grande‑Bretagne et d’Irlande
                 du Nord.

                                                                         Le président,
                                                                (Signé) Ronny Abraham.
                                                                            Le greffier,
                                                               (Signé) Philippe Couvreur.




                                                                                               5




3 CIJ1081.indb 139                                                                                  26/04/16 09:11

